DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on February 11, 2022.
	Claims 1-24 are pending in this application.

Withdrawn Rejections/Objections:
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant’s amendments and/or remarks.

The following rejections are maintained:
Claims 1-6 and 9-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 15, 17, 19, 21, 24, 27, 47, 89, 98-101, and 109 of copending Application No. 16/331,181.  The reasons from previous office action are incorporated here by reference.
	Applicant relies on the amendment to the independent claims 1-4, and argues that ‘the claims of reference application S. No. 16/331,181 do not, when read in light of the specification, teach or suggest methods or formulations comprising an anti-PD-1 antibody or an anti-PD-L1 antibody, and therefore, the instant claims are distinct from reference claims’.  This is not found to be persuasive.  As previously established, the reference claims are directed to ‘a method for enhancing an immune response against a cancer’ and the reference claims teach ‘a pharmaceutical composition comprising combination of an immuno-DASH inhibitor and a PGE2 antagonist’.  The reference specification provides that ‘the immuno-DASH inhibitor can be administered as part of a combination immuno-oncology treatment including a PD-1 antagonist (including anti-PD-1 antibodies and/or anti-PD-L1 antibodies)’, see page 16, paragraph [0045].  MPEP § 2111.03.  The transitional term “comprising” in reference claims is inclusive or open-ended and does not exclude additional, unrecited elements.  Accordingly, one of ordinary skill in the art in possession of the reference claimed invention of ‘method for enhancing an immune response against a cancer comprising administering an effective amount of an immuno-DASH inhibitor’, would be in possession of a pharmaceutical composition comprising an immuno-DASH inhibitor, a PGE2 antagonist and a PD-1 antagonist (e.g., an anti-PD-1 antibody or an anti-PD-L1 antibody) and therefore, the reference teaches administering of immuno-DASH inhibitor, PGE2 antagonist and an anti-PD-1 antibody or an anti-PD-L1 antibody to the same patient, and therefore, teaches the combination thereof.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,096,924 (issued from U.S. Application No. 16/331,346).  The reasons from previous office action are incorporated here by reference.
Applicant relies on the amendment to the independent claims 1-4, and argues that ‘the claims of reference U.S. Patent No. 11,096,924 do not, when read in light of the specification, teach or suggest methods or formulations comprising an anti-PD-1 antibody or an anti-PD-L1 antibody, and therefore, the instant claims are distinct from reference claims’.  This is not found to be persuasive.  As previously established, the reference claims are directed to ‘a method for enhancing an immune response against a tumor comprising administering to a subject in need thereof a therapeutically effective amount of a combination of an I-DASH inhibitor and a PGE2 antagonist’; and ‘a pharmaceutical formulation for enhancing an immune response against a tumor, comprising (i) a therapeutically effective amount of an I-DASH inhibitor; and (ii) an amount of a PGE2 antagonist’.  Therefore, the reference claims teach ‘a pharmaceutical composition comprising combination of an immuno-DASH inhibitor and a PGE2 antagonist’.  The reference disclosure provides that ‘the combination of PGE2 antagonist and immuno-DASH inhibitor can be administered as part of a broader combination therapy with other immuno-oncology treatments, such as a PD-1 antagonist (such as anti-PD-1 and anti-PD-L1 antibodies)’, see col. 13, lines 46-50.  MPEP § 2111.03.  The transitional term “comprising” in reference claims is inclusive or open-ended and does not exclude additional, unrecited elements.  Accordingly, one of ordinary skill in the art in possession of the reference claimed invention of ‘method for enhancing an immune response against a cancer comprising administering an effective amount of an immuno-DASH inhibitor’, would be in possession of a pharmaceutical composition comprising an immuno-DASH inhibitor, a PGE2 antagonist and a PD-1 antagonist (e.g., an anti-PD-1 antibody or an anti-PD-L1 antibody) and therefore, the reference teaches administering of immuno-DASH inhibitor, PGE2 antagonist and an anti-PD-1 antibody or an anti-PD-L1 antibody to the same patient, and therefore, teaches the combination thereof.
See MPEP § 804 (II): The specification can be used as a dictionary to learn the meaning of a term in the patent claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)(“[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning.”); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) (“Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings.”).
Claims drawn to previously disclosed utility of patented compounds were held invalid for obviousness-type double patenting. "The asserted claims of the later '826 patent simply claim the anticancer use disclosed in the specification of the '614 patent as a method of use claim. See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. Therefore, we affirm the district court's judgement that the asserted claims of the '826 patent are invalid for obviousness-type double patenting over the '614 patent". See Sun Pharmaceutical Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 1389 (2010).
In Abbvie Inc. v. Kennedy Institute of Rhematology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed Cir 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed Cir 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed Cir 2003).

Receipt is acknowledged of the Information Disclosure Statement filed on February 11, 2022 and a copy is enclosed herewith.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

May 10, 2022